Citation Nr: 1503756	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD which is related to a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Veteran contends that he has PTSD related to traumatic experiences, including being exposed to mortar fire during his service in Vietnam.  This in-service stressor has been substantiated and competent mental health providers have diagnosed him with PTSD related to his Vietnam service, including his exposure to mortar fire.  For these reasons, the claim is granted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with the circumstances, conditions, or hardships of service.  See 38 U.S.C.A. § 1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).

Absent objective evidence that the veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor.  Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The regulation pertaining to service connection for PTSD was revised, effective July 13, 2010.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see 75 Fed. Reg. 39843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41, 092 (July 15, 2010). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service personnel records confirm that he served in Vietnam from March 1970 to February 1971.  He had a military occupational specialty as a special purposes parts specialist.  His military decorations and awards include the Vietnam Service Medal with two bronze service stars, the Republic of Vietnam Campaign Medal, and the National Defense Service Medal.  

The Veteran has reported in-service stressors related to his Vietnam service.  In his May 2011 stressor statement, he recalled coming under enemy attack with explosions on his first night in Vietnam in March 1970 while at Qui Non.  He also recalled witnessing a friend get killed by an American security guard.  He also recalled an instance where a grenade launcher was fired at the barracks he was staying in.

The Veteran's service personnel records document that he served at Qui Non.  They also document his participation in the 13th Campaign.  Given this evidence of record, the Board finds that the Veteran's reported stressor of exposed to mortar rounds in Vietnam is corroborated.  See Pentecost, 16 Vet. App. at 128.  The case turns on whether the Veteran has PTSD as a result of this in-service stressor.  There is conflicting medical evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

In June 2011, the Veteran was afforded a VA compensation and pension examination to evaluate his claimed PTSD.  The examiner noted that the Veteran had combat experience but did not sustain any combat wounds.  The Veteran described his experiences in Vietnam to include being subject to rocket fire.  The examiner performed psychological testing and opined that the Veteran did not meet the criteria for PTSD, but the Veteran did meet the criteria for a mood disorder.  He stated that the mood disorder was not service related, but he did not give any reasons for his opinion.

VA treatment records reflect diagnoses of and treatment for PTSD.  In this regard, in November 2011, a VA clinical psychologist acknowledged the C and P examiner's opinion that the Veteran did not have PTSD, but he felt that the Veteran had many symptoms suggestive of PTSD.  He recommended further assessment of PTSD.  On his recommendation, the Veteran was given a PTSD consult in May 2012.  At this consult, the Veteran recalled his base falling under attack while he was in Vietnam.  He also recounted his other stressors.  The examiner reviewed the Veteran's pre- and post-service history.  A psychiatric examination was conducted, and the various criteria for PTSD were each reviewed and discussed.  Three different psychiatric tests were administered and the results indicated.  The examiner gave diagnoses of PTSD, chronic, depressive disorder not otherwise specified, alcohol dependence in remission, and marijuana dependence in remission.  The report was electronically signed by L.M.T., M.S.W., Social Worker, M.S.T. Coordinator.  The record was reviewed and co-signed by a VA clinical psychologist and a chaplain.  Subsequent VA treatment records reveal ongoing treatment for PTSD and depression.

The Board finds the evidence at least evenly balanced as to whether the Veteran meets the criteria for a diagnosis of PTSD as defined in 38 C.F.R. § 4.125(a).  While the VA examiner who evaluated him in May 2012 did not specifically state that he met the criteria for a diagnosis of PTSD as defined by DSM-IV, the United States Court of Appeals for Veterans Claims (Court) has stated, "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen, 10 Vet. App. at 140.

The VA examiner who evaluated the Veteran in May 2012 did not indicate review of the claims file (in contrast to the June 2011 VA examiner, who did).  However, in assessing the probative value of a medical opinion, the Board must consider whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  Particularly as the VA examiner who evaluated the Veteran in May 2012 discussed the Veteran's history, to particularly include his claimed stressors, she was fully informed of the pertinent history.  Additionally, psychological testing was performed.  Thus, his Axis I diagnoses of PTSD satisfies the requirement for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The only remaining question, then, is whether there is a link between this diagnosis and an in-service stressor.  

The VA examiner who evaluated the Veteran in May 2012 based the Axis I diagnoses of PTSD on his reported experiences in Vietnam.  In particular, the VA examiner acknowledged his report of being exposed to mortar fire and witnessing injuries of U.S. servicemen.  She specifically commented that he appeared to meet the criteria for PTSD given his history of trauma during the Vietnam War.  The Board acknowledges that the May 2012 examiner appears to have been a licensed social worker; however, her examination report was also reviewed and countersigned by a VA clinical psychologist.  The VA examiner who evaluated the Veteran in May 2012 established a link between the Veteran's PTSD and an in-service stressor which, as discussed, is corroborated by the evidence of record.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, as noted above, the Veteran was diagnosed with depressive disorder during the pendency of the appeal, on VA examination in June 2011.  Even if service connection for depressive disorder were to be established, no additional benefit would be due to the Veteran.  The rating criteria for PTSD (Diagnostic Code 9411 and depressive disorder (Diagnostic Code 9434) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Accordingly, a separate discussion as to the Veteran's depressive disorder diagnosed during the pendency of the appeal is unnecessary. The Board notes, however, that the RO will determine in the first instance an appropriate disability rating to assign the now service-connected PTSD.


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


